Exhibit 10.2

 

AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of March 8, 2013, by and between Triangle Petroleum
Corporation, a Delaware corporation (“Triangle”), NGP Triangle Holdings, LLC, a
Delaware limited liability company (“NGP Triangle”), NGP Natural Resources X,
L.P., a Delaware limited partnership (“NGP X”) and NGP Natural Resources X
Parallel Fund, L.P., a Delaware limited partnership (“NGP Parallel” and together
with NGP Triangle and NGP X, the “NGP Parties”).  Triangle and the NGP Parties
are referred to collectively herein as the “Parties.”

 

WHEREAS, pursuant to the Note Purchase Agreement, dated as of July 31, 2012,
between Triangle and NGP Triangle (the “Initial Purchase Agreement”), Triangle
issued and sold to NGP Triangle a convertible promissory note dated as of
July 31, 2012 (the “Convertible Note”) in the aggregate principal amount of
$120,000,000, which is convertible into shares of common stock, par value
$0.00001 per share, of Triangle (the “Common Stock”) as described therein;

 

WHEREAS, in connection with the entry into the Initial Purchase Agreement,
Triangle and NGP Triangle entered into a Registration Rights Agreement, dated as
of July 31, 2012 (the “Initial Registration Rights Agreement”);

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of March 2, 2013,
between Triangle and NGP Triangle (the “New Purchase Agreement” and, together
with the Initial Purchase Agreement, the “Purchase Agreements”), Triangle agreed
to issue and sell to the NGP Triangle an aggregate of 9,300,000 shares of Common
Stock (the “Purchased Stock”);

 

WHEREAS, in accordance with Section 7.06(b) of the New Purchase Agreement, and
pursuant to the Assignment Agreement, dated as of March 7, 2013, by and among
NGP Triangle, NGP X and NGP Parallel, NGP Triangle assigned its right to
purchase 8,118,407 and 1,181,593 shares of the Purchased Stock to NGP X and NGP
Parallel, respectively.

 

WHEREAS, in order to reflect ownership of the Purchased Stock by NGP X and NGP
Parallel, and as a condition to the closing of the transactions contemplated by
the New Purchase Agreement, the Parties have agreed to amend and restate the
Initial Registration Rights Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby amend and
restate the Initial Registration Rights Agreement as follows:

 

1.             Definitions.  Capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreements.  As used in this Agreement, the following terms have the meanings
indicated:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified

 

1

--------------------------------------------------------------------------------


 

Person.  For purposes of this definition, control of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Blackout Period” has the meaning set forth in Section 2(a).

 

“Board” means the board of directors of Triangle.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any day on which banking institutions in the State of Texas are authorized or
required by law or governmental action to close.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Conversion Shares” means the Common Stock issuable upon conversion of the
Convertible Note in accordance with the terms of the Convertible Note (including
any Reference Property into which the Convertible Note shall become convertible
pursuant to the terms of the Convertible Note).

 

“Convertible Note” has the meaning set forth in the recitals to this Agreement.

 

“Demand Notice” has the meaning set forth in Section 2(a).

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Holder” means (i) the NGP Holder, if any, and (ii) any holder of Registrable
Securities (other than an Affiliate of an NGP Party) to whom registration rights
conferred by this Agreement have been transferred in compliance with
Section 7(e) hereof; provided that any Person referenced in clause (ii) shall be
a Holder only if such Person agrees in writing to be bound by and subject to the
terms set forth in this Agreement.  For avoidance of doubt, if more than one NGP
Party and/or Affiliates of NGP Parties are Holders under clause (i) above, then

 

2

--------------------------------------------------------------------------------


 

such NGP Parties and Affiliates shall act collectively under this Agreement,
including without limitation with respect to giving Demand Notices and Piggyback
Notices, and Triangle shall be entitled to consider all NGP Parties and
Affiliates that comprise the NGP Holder as a single Holder hereunder.

 

“Holder Indemnified Persons” has the meaning set forth in Section 5(a).

 

“Initiating Holder” has the meaning set forth in Section 2(a).

 

“Initial Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Initial Registration Rights Agreement” has the meaning set forth in the
recitals to this Agreement.

 

“Losses” has the meaning set forth in Section 5(a).

 

“New Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“NGP Holder” means collectively, each NGP Party and its respective Affiliates to
whom registration rights have been transferred in compliance with
Section 7(e) hereof in each case unless and until such NGP Party or its
permitted Affiliate transferee ceases to hold the Convertible Note or any
Registrable Securities.

 

“NGP Parallel” has the meaning set forth in the preamble.

 

“NGP Parties” has the meaning set forth in the preamble.

 

“NGP Triangle” has the meaning set forth in the preamble.

 

“NGP X” has the meaning set forth in the preamble.

 

“Parties” has the meaning set forth in the preamble.

 

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 2(b).

 

“Piggyback Registration” has the meaning set forth in Section 2(b).

 

“Piggyback Request” has the meaning set forth in Section 2(b).

 

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of Triangle, to be threatened.

 

3

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreements” has the meaning set forth in the recitals to this
Agreement.

 

“Purchased Stock” shall have the meaning set forth in the recitals to this
Agreement.

 

“Reference Property” has the meaning set forth in the Convertible Note.

 

“Registrable Securities” means the Conversion Shares and the Shares; provided,
however, that Registrable Securities shall not include:  (i) any Conversion
Shares or Shares that have been registered under the Securities Act and disposed
of pursuant to an effective registration statement or otherwise transferred to a
Person who is not entitled to the registration and other rights hereunder;
(ii) any Conversion Shares or Shares that may be sold or transferred by the
Holder thereof under Rule 144 under the Securities Act without any limitation on
the volume, timing, recipients or intended method or methods of distribution,
including through the use of an underwriter; and (iii) any Conversion Shares or
Shares that cease to be outstanding (whether as a result of repurchase and
cancellation, conversion or otherwise).

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

 

4

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

“Shares” means the Purchased Stock and any other equity interests of Triangle or
equity interests in any successor of Triangle issued in respect of such
Purchased Stock by reason of or in connection with any stock dividend, stock
split, combination, reorganization, recapitalization, conversion to another type
of entity or similar event involving a change in the capital structure of
Triangle.

 

“Suspension Notice” has the meaning set forth in Section 7(b).

 

“Suspension Period” has the meaning set forth in Section 7(b).

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Triangle” has the meaning set forth in the preamble.

 

“Triangle Indemnified Persons” has the meaning set forth in Section 5(b).

 

“Triangle Securities” means any equity interest of any class or series in
Triangle.

 

“Underwritten Offering” has the meaning set forth in Section 3(k).

 

“Underwritten Offering Notice” has the meaning set forth in Section 3(k).

 

“VWAP”  means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the five (5) trading days immediately
preceding, but excluding, such date.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections and Annexes refer to Sections of and Annexes to this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such

 

5

--------------------------------------------------------------------------------


 

Person’s successors and permitted assigns; and (i) references to “days” are to
calendar days unless otherwise indicated.

 

For the avoidance of doubt, where this Agreement refers to allocation of rights
on a pro rata basis to holders of Registrable Securities, such allocation shall
be determined considering the Convertible Note on an as-converted basis and as
adjusted as provided in the Convertible Note. For purposes of this Agreement,
holders of the Convertible Note will be deemed to be holders of the number of
Conversion Shares issuable upon conversion of the Convertible Note held by such
holder based on the Outstanding Balance (as defined in the Convertible Note) at
such time.  Any limit imposed by the rules of NYSE MKT LLC on the number of
Conversion Shares issuable to NGP Triangle upon conversion of the Convertible
Note will not be taken into account for purposes of this definition.

 

2.             Registration.

 

(a)           Demand Registration.

 

(i)            Any Holder that holds any Registrable Securities shall have the
option and right, exercisable by delivering a written notice to Triangle (a
“Demand Notice,” and the Holder that delivers such a Demand Notice, the
“Initiating Holder”), to require Triangle to, pursuant to the terms of and
subject to the limitations contained in this Agreement, prepare and file with
the Commission a Registration Statement registering the offering and sale of the
number and type of Registrable Securities on the terms and conditions specified
in the Demand Notice in accordance with the intended timing and method or
methods of distribution thereof specified in the Demand Notice, which may
include sales on a delayed or continuous basis pursuant to Rule 415 (a “Demand
Registration”).  The Demand Notice must set forth the number of Registrable
Securities that the Initiating Holder intends to include in such Demand
Registration.  Notwithstanding anything to the contrary herein, in no event
shall Triangle be required to effectuate a Demand Registration for Registrable
Securities having an aggregate value of less than $30 million based on the VWAP
of such Registrable Securities as of the date of the Demand Notice.

 

(ii)           Within five Business Days of the receipt of the Demand Notice,
Triangle shall give written notice of such Demand Notice to all Holders and, as
soon as reasonably practicable thereafter, shall, subject to the limitations of
this Section 2(a), file a Registration Statement covering all of the Registrable
Securities that the Holders shall in writing request (such request to be given
to Triangle within three days of receipt of such notice of the Demand Notice
given by Triangle pursuant to this Section 2(a)(ii)) to be included in such
Demand Registration as promptly as practicable as directed by the Initiating
Holder in accordance with the terms and conditions of the Demand Notice and use
all commercially reasonable efforts to cause such Registration Statement to
become effective under the Securities Act and remain effective under the
Securities Act until all Registrable Securities covered by such Registration
Statement have been sold (the “Effectiveness Period”).

 

6

--------------------------------------------------------------------------------


 

(iii)          Subject to the other limitations contained in this Agreement,
Triangle is not obligated hereunder to effect (A) more than two Demand
Registrations in any 12 month period, (B) more than a total of five Demand
Registrations pursuant to this Agreement and (C) a subsequent Demand
Registration pursuant to a Demand Notice if a Registration Statement covering
all of the Registrable Securities held by the Holders providing such Demand
Notice shall have become effective under the Securities Act and remains
effective under the Securities Act and is sufficient to permit offers and sales
of the number and type of Registrable Securities on the terms and conditions
specified in the Demand Notice in accordance with the intended timing and method
or methods of distribution thereof specified in the Demand Notice.

 

(iv)          Notwithstanding any other provision of this Section 2(a), Triangle
shall not be required to effect a registration or file a Registration Statement
(or any amendment thereto) for a period of up to 60 days, if (A) the Board
determines that a postponement is in the best interest of Triangle and its
stockholders generally due to a pending transaction involving Triangle, (B) the
Board determines such registration would render Triangle unable to comply with
applicable securities laws or (C) the Board determines such registration would
require disclosure of material information that Triangle has a bona fide
business purpose for preserving as confidential (any such period, a “Blackout
Period”); provided, however, that (i) in no event shall any Blackout Period
together with any Suspension Period collectively exceed an aggregate of 120 days
in any 12 month period, (ii) during any Blackout Period contemplated by
Section 2(a)(iv)(B) or any Suspension Period, Triangle shall not engage in any
transaction involving the offer, issuance, sale, or purchase of Triangle
Securities (whether for the benefit of Triangle or a third Person), except
transactions involving the issuance or purchase of Triangle Securities as
contemplated by Triangle employee benefit plans or employee or director
arrangements or in connection with the conversion or exercise of outstanding
securities, including the Convertible Note, and (iii) during any Blackout Period
contemplated by Section 2(a)(iv)(B) or (C) or any Suspension Period, Triangle
shall not file a registration statement (or any amendment or supplement thereto)
for any other holder of registration rights.

 

(v)           Triangle may include in any such Demand Registration other
Triangle Securities for sale for its own account or for the account of any other
Person; provided that if the managing underwriter, if any, for the Underwritten
Offering determines that the type or number of Triangle Securities proposed to
be offered in such offering would likely have an adverse effect in any material
respect on the price, timing or distribution of the Registrable Securities
proposed to be included in such offering, the Registrable Securities to be sold
by the Holders shall be included in such registration before any Triangle
Securities proposed to be sold for the account of Triangle or any other Person.

 

(vi)          Subject to the limitations contained in this Agreement, Triangle
shall effect any Demand Registration on Form S-3 (except if Triangle is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such Demand Registration shall be effected on another appropriate form for
such purpose pursuant to the Securities Act) and if Triangle becomes, and is at
the time of its receipt of a Demand

 

7

--------------------------------------------------------------------------------


 

Notice, a WKSI, the Demand Registration for any offering and selling of
Registrable Securities shall be effected pursuant to an Automatic Shelf
Registration Statement, which shall be on Form S-3 or any equivalent or
successor form under the Securities Act (if available to Triangle); provided,
however, that if at any time a Registration Statement on Form S-3 is effective
and a Holder provides written notice to Triangle that it intends to effect an
offering of all or part of the Registrable Securities included on such
Registration Statement, Triangle will amend or supplement such Registration
Statement as may be necessary in order to enable such offering to take place.

 

(vii)         Without limiting Section 3, in connection with any Demand
Registration pursuant to and in accordance with this Section 2(a), Triangle
shall, (A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, Triangle would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand Registration on the Trading Market and (B) do
any and all other acts and things that may be reasonably necessary or
appropriate or reasonably requested by the Holders to enable the Holders to
consummate a public sale of such Registrable Securities in accordance with the
intended timing and method or methods of distribution thereof.

 

(ix)          In the event a Holder transfers Registrable Securities included on
a Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, Triangle
shall amend or supplement such Registration Statement as may be necessary in
order to enable such transferee to offer and sell such Registrable Securities
pursuant to such Registration Statement; provided that in no event shall
Triangle be required to file a post-effective amendment to the Registration
Statement unless (A) such Registration Statement includes only Registrable
Securities held by the Holder, Affiliates of the Holder or transferees of the
Holder or (B) Triangle has received written consent therefor from whom
Registrable Securities have been registered on (but not yet sold under) such
Registration Statement, other than the Holder, Affiliates of the Holder or
transferees of the Holder.

 

(x)           The rights of the Holders under this Section 2(a) shall terminate
at such time that both (A) the number of Registrable Securities is less than 3%
of the number of outstanding shares of Common Stock (determined considering the
Convertible Note on an as-converted basis and as adjusted as provided in the
Convertible Note) and (B) such Registrable Securities may be sold or transferred
by the Holder thereof under Rule 144 under the Securities Act without any
limitation on the volume or timing.

 

8

--------------------------------------------------------------------------------


 

(b)           Piggyback Registration.

 

(i)            If Triangle shall at any time propose to conduct, other than
pursuant to any Demand Registration, a public offering of Common Stock for cash
(whether in connection with a public offering of Common Stock by Triangle, a
public offering of Common Stock by stockholders, or both, but excluding an
offering relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales), Triangle shall promptly notify all
Holders of such proposal reasonably in advance of (and in any event at least
five Business Days before) the commencement of the offering (the “Piggyback
Notice”).  The Piggyback Notice shall offer the Holders the opportunity to
include for registration in such Registration Statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). 
Triangle shall use commercially reasonable efforts to include in each such
Piggyback Registration such Registrable Securities for which Triangle has
received written requests within three Business Days after sending the Piggyback
Notice (“Piggyback Request”) for inclusion therein.  If a Holder decides not to
include all of its Registrable Securities in any Registration Statement
thereafter filed by Triangle, such Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by Triangle with respect to
offerings of Common Stock, all upon the terms and conditions set forth herein.

 

(ii)           If the Registration Statement under which Triangle gives notice
under this Section 2(b) is for an underwritten offering, Triangle shall so
advise the Holders of Registrable Securities.  In such event, the right of any
such Holder to be included in a registration pursuant to this Section 2(b) shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by Triangle.  If the managing underwriter or managing underwriters
of such offering advise Triangle and the Holders in writing that in their
reasonable opinion that the inclusion of all of the Holders’ Registrable
Securities in the subject Registration Statement (or any other Common Stock
proposed to be included in such offering) would likely have an adverse effect in
any material respect on the price, timing or distribution of Common Stock
proposed to be included in such offering, Triangle shall include in such
offering only that number of shares of Common Stock proposed to be included in
such offering that, in the reasonable opinion of the managing underwriter or
managing underwriters, will not have such effect, with such number to be
allocated as follows:  (i) first, to Triangle, (ii) if there remains
availability for additional shares of Common Stock to be included in such
registration, second pro-rata among all Holders desiring to register Registrable
Securities based on the number of Registrable Securities such Holder is entitled
to include in such registration and, if applicable, to any other holders on
whose behalf Triangle filed such Registration Statement and (iii) if there
remains availability for additional shares of Common Stock to be included in
such registration, third pro-rata among all other holders of Common Stock who
may be seeking to register such Common Stock based on the number of Common Stock
such holder is entitled to include in such registration.  If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice

 

9

--------------------------------------------------------------------------------


 

to Triangle and the managing underwriter(s) delivered on or prior to the time of
the commencement of such offering.  Any Registrable Securities withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

(iii)          Triangle shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(b) at any time in its sole
discretion whether or not any Holder has elected to include Registrable
Securities in such Registration Statement.  The registration expenses of such
withdrawn registration shall be borne by Triangle in accordance with Section 4
hereof.

 

(iv)          The rights of the Holders under this Section 2(b) shall terminate
if the number of Registrable Securities is less than 5% of the number of
outstanding shares of Common Stock (determined considering the Convertible Note
on an as-converted basis and as adjusted as provided in the Convertible Note).

 

3.             Registration Procedures.

 

The procedures to be followed by Triangle and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of Triangle and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement, are as follows:

 

(a)           in connection with a Demand Registration, Triangle will at least
two Business Days prior to the anticipated filing of the Registration Statement
and any related Prospectus or any amendment or supplement thereto (other than,
after effectiveness of the Registration Statement, any filing made under the
Exchange Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Holders copies of all such documents prior to filing and
(ii) use commercially reasonable efforts to address in each such document when
so filed with the Commission such comments as such Holders reasonably shall
propose prior to the filing thereof.

 

(b)           in connection with a Piggyback Registration, Triangle will at
least two days prior to the anticipated filing of the initial Registration
Statement that identifies the Holders and any related Prospectus or any
amendment or supplement thereto (other than amendments and supplements that do
not materially alter the previous disclosure or do nothing more than name
Holders and provide information with respect thereto), (i) furnish to such
Holders copies of all Registration Statements that identify the Holders and any
related Prospectus or any amendment or supplement thereto (other than amendments
and supplements that do not materially alter the previous disclosure or do
nothing more than name Holders and provide information with respect thereto)
prior to filing and (ii) use commercially reasonable efforts to address in each
such document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.

 

(c)           Triangle will use commercially reasonable efforts to as promptly
as reasonably practicable (i) prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary under applicable law to keep such Registration

 

10

--------------------------------------------------------------------------------

 


 

Statement continuously effective with respect to the disposition of all
Registrable Securities covered thereby for its Effectiveness Period and, subject
to the limitations contained in this Agreement, prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities held by the
Holders; (ii) cause the related Prospectus to be amended or supplemented by any
required prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; and (iii) respond to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably practicable provide such Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to such Holders as selling Holders but
not any comments that would result in the disclosure to such Holders of material
and non-public information concerning Triangle.

 

(d)                                 Triangle will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(e)                                  Triangle will notify such Holders who are
included in a Registration Statement as promptly as reasonably practicable:
(i)(A) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement in which such Holder is included has been
filed; (B) when the Commission notifies Triangle whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case Triangle shall provide
true and complete copies thereof and all written responses thereto to each of
such Holders that pertain to such Holders as selling Holders); and (C) with
respect to each such Registration Statement or any post-effective amendment
thereto, when the same has been declared effective; (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or Prospectus or for additional
information that pertains to such Holders as sellers of Registrable Securities;
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by Triangle of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by Triangle shall
be required pursuant to this clause (v) in the event that Triangle either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in either case, contains the requisite information
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact

 

11

--------------------------------------------------------------------------------


 

necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading).

 

(f)                                   Triangle will use commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of
(i) any order suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as promptly as
reasonably practicable, or if any such order or suspension is made effective
during any Blackout Period or Suspension Period, as promptly as reasonably
practicable after such Blackout Period or Suspension Period is over.

 

(g)                                  During the Effectiveness Period, Triangle
will furnish to each such Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Holder (including those incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
Triangle will not have any obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

 

(h)                                 Triangle will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) authorized by Triangle for use and each
amendment or supplement thereto as such Holder may reasonably request during the
Effectiveness Period.  Subject to the terms of this Agreement, including
Section 7(b), Triangle consents to the use of such Prospectus and each amendment
or supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(i)                                     Triangle will cooperate with such
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request
in writing.  In connection therewith, if required by Triangle’s transfer agent,
Triangle will promptly, after the Effective Date of the Registration Statement,
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any such legend upon sale by the Holder of such
Registrable Securities under the Registration Statement.

 

(j)                                    Upon the occurrence of any event
contemplated by Section 3(e)(v), subject to Section 2(a)(iv) and this
Section 3(j), as promptly as reasonably practicable, Triangle will prepare a
supplement or amendment, including a post-effective amendment, if required by
applicable law, to the affected Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact

 

12

--------------------------------------------------------------------------------


 

required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(k)                                 Such Holders may distribute the Registrable
Securities by means of an underwritten offering; provided that (i) in the case
of a Demand Registration, (A) the Initiating Holder provides written notice to
Triangle of its intention to distribute Registrable Securities by means of an
underwritten offering, which for the avoidance of doubt may be made at a date
later than the original Demand Notice  (the “Underwritten Offering Notice” and
such underwritten offering being referred to herein as an “Underwritten
Offering”) and (B) Holders (including the Initiating Holder) having an aggregate
value of at least $30 million based on the VWAP of such Registrable Securities
as of the date of such Underwritten Offering Notice desire to participate in
such Underwritten Offering and, in the case of a Piggyback Registration, the
electing Holders must include their Registrable Securities in an underwritten
offering if the Piggyback Notice so requires, (ii) the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (iii) the managing underwriter or managing underwriters
thereof shall be designated by the Initiating Holder in the case of a Demand
Registration (provided, however, that such designated managing underwriter or
managing underwriters shall be reasonably acceptable to Triangle) or by Triangle
in the case of a registration initiated by Triangle, (iv) each Holder
participating in such underwritten offering agrees to enter into an underwriting
agreement in customary form and sell such Holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to select the managing underwriter or managing underwriters hereunder and
(v) each Holder participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.  Triangle hereby agrees with each Holder that, in
connection with any Underwritten Offering in accordance with the terms hereof,
it will negotiate in good faith and execute all indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, including using all commercially reasonable efforts
to procure customary legal opinions and auditor “comfort” letters. 
Notwithstanding the foregoing, Triangle is not obligated to effect more than
(A) two Underwritten Offerings in any 12 month period and (B) a total of five
Underwritten Offerings pursuant to this Agreement.   If, in the case of an
Underwritten Offering, the managing underwriter advises Triangle that the
inclusion of all of the Holders’ Registrable Securities in the subject
Underwritten Offering would likely have an adverse effect in any material
respect on the price, timing or distribution of Registrable Securities proposed
to be included in such Underwritten Offering, then Triangle shall so advise all
Holders of Registrable Securities that would otherwise be underwritten pursuant
hereto, and the number of Registrable Securities that may be included in the
Underwritten Offering shall be allocated to the Holders of such Registrable
Securities on a pro rata basis based on the number of Registrable Securities
held by all such Holders (including the Initiating Holders).  Any Registrable
Securities excluded or withdrawn from such Underwritten Offering shall be
withdrawn from the Underwritten Offering.  In the event that the managing
underwriter limits the number of Registrable Securities to be included in the
Underwritten Offering pursuant to this Section 3(k) such that at least
two-thirds of the aggregate Registrable Securities set forth in such Holders’
written requests pursuant to this Section 3(k) are included in the Underwritten

 

13

--------------------------------------------------------------------------------


 

Offering, such Underwritten Offering shall not be considered to be an
Underwritten Offering for purposes of the limitations set forth in this
Section 3(k).

 

(l)                                     In the event such Holders seek to
complete an Underwritten Offering, for a reasonable period prior to the filing
of any Registration Statement and throughout the Effectiveness Period, Triangle
will make available upon reasonable notice at Triangle’s principal place of
business or such other reasonable place for inspection during normal business
hours by the managing underwriter or managing underwriters selected in
accordance with Section 3(k) such financial and other information and books and
records of Triangle, and cause the officers, employees, counsel and independent
certified public accountants of Triangle to respond to such inquiries, as shall
be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege in such counsel’s reasonable belief) to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act.

 

(m)                             In connection with any Demand Registration,
Triangle will use commercially reasonable efforts to cause appropriate officers
and employees to be available, on a customary basis and upon reasonable notice,
to meet with prospective investors in presentations, meetings and road shows.

 

(n)                                 Triangle may require the Holder to furnish
to Triangle any other information regarding the Holder and the distribution of
such securities as Triangle reasonably determines is required to be included in
any Registration Statement.

 

4.                                      Registration Expenses.  All Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration or Piggyback Registration (in each case, excluding any
Selling Expenses) shall be borne by Triangle, whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  “Registration
Expenses” shall include, without limitation, (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with the Trading Market and (B) in compliance with applicable state
securities or “Blue Sky” laws), (ii) printing expenses (including expenses of
printing certificates for Triangle Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel, auditors and
accountants for Triangle, (v) Securities Act liability insurance, if Triangle so
desires such insurance, (vi) fees and expenses of all other Persons retained by
Triangle in connection with the consummation of the transactions contemplated by
this Agreement and (vii) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.” 
In addition, Triangle shall be responsible for all of its expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

14

--------------------------------------------------------------------------------


 

5.                                      Indemnification.

 

(a)                                 Triangle shall indemnify and hold harmless
each Holder, its Affiliates and each of their respective officers and directors
and any Person who controls any such Holder (within the meaning of the
Securities Act) and any agent thereof (collectively, “Holder Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all losses, claims, damages, liabilities, joint or several, costs
(including reasonable costs of preparation and reasonable attorneys’ fees) and
expenses, judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnified
Person may be involved, or is threatened to be involved, as a party or
otherwise, under the Securities Act or otherwise (collectively, “Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus (if
Triangle authorized the use of such preliminary prospectus prior to the
Effective Date), or in any summary or final prospectus or free writing
prospectus (if such free writing prospectus was authorized for use by Triangle)
or in any amendment or supplement thereto (if used during the period Triangle is
required to keep the Registration Statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances in which they were made, not
misleading; provided, however, that Triangle shall not be liable to any Holder
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to
Triangle by or on behalf of such Holder Indemnified Person or any underwriter
specifically for use in the preparation thereof.  Triangle shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which Triangle is aware in connection with the transactions contemplated by this
Agreement.  Notwithstanding anything to the contrary herein, this Section 5
shall survive any termination or expiration of this Agreement indefinitely.

 

(b)                                 In connection with any Registration
Statement in which a Holder participates, such Holder shall indemnify and hold
harmless Triangle, its Affiliates and each of their respective officers,
directors and any Person who controls Triangle (within the meaning of the
Securities Act) and any agent thereof (collectively, the “Triangle Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all Losses as incurred, arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in any such Registration
Statement, in any preliminary prospectus (if used prior to the Effective Date of
such Registration Statement), or in any summary or final prospectus or free
writing prospectus or in any amendment or supplement thereto (if used during the
period Triangle is required to keep the Registration Statement current), or
arising out of, based upon or resulting from the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances in which they
were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to the Holder or any of its
Affiliates furnished in writing to Triangle by such Holder or any of its
Affiliates for use therein.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

6.                                      Facilitation of Sales Pursuant to
Rule 144.  To the extent it shall be required to do so under the Exchange Act,
Triangle shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, Triangle shall deliver
to such Holder a written statement as to whether it has complied with such
requirements.

 

7.                                      Miscellaneous.

 

(a)                                 Remedies.  In the event of a breach by
Triangle of any of its obligations under this Agreement, each Holder, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  Triangle agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

(b)                                 Discontinued Disposition.  Each Holder
agrees that, upon receipt of a notice from Triangle of the occurrence of any
event of the kind described in clauses (ii) through (v) of Section 3(e) (a
“Suspension Notice”), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement as contemplated by Section 3(j) or until it is advised in writing by
Triangle that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or

 

16

--------------------------------------------------------------------------------


 

Registration Statement (a “Suspension Period”).  Triangle may provide
appropriate stop orders to enforce the provisions of this Section 7(b).

 

(c)                                  Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
Triangle and Holders that hold a majority of the Registrable Securities as of
the date of such waiver or amendment.  Triangle shall provide prior notice to
all Holders of any proposed waiver or amendment.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

(d)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Section 7(d) prior to
5:00 p.m. (Denver Time) on a Business Day, (ii) the Business Day after the date
of transmission, if such notice or communication is delivered via facsimile or
electronic mail as specified in this Agreement later than 5:00 p.m. (Denver
Time) on any date and earlier than 11:59 p.m. (Denver Time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the Party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

If to Triangle:

 

Triangle Petroleum Corporation

 

 

Attention: Justin Bliffen

 

 

1200 17th Street, Suite 2600

 

 

Denver, Colorado 80202

 

 

Fax: (303) 260-5080

 

 

Electronic mail: jbliffen@trianglepetroleum.com

 

 

 

If to the NGP Parties or any of their Affiliates:

 

c/o Natural Gas Partners

 

 

Attention: Craig Glick

 

 

125 E. John Carpenter Fwy., Suite 600

 

 

Irving, Texas 75062

 

 

Fax: (972) 432-1441

 

 

Electronic mail: cglick@ngptrs.com

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
heirs, executors, administrators, successors, legal

 

17

--------------------------------------------------------------------------------


 

representatives and permitted assigns.  Except as provided in this Section 7(e),
this Agreement, and any rights or obligations hereunder, may not be assigned
without the prior written consent of Triangle and the NGP Parties. 
Notwithstanding anything in the foregoing to the contrary, the registration
rights of a Holder pursuant to this Agreement with respect to all or any portion
of its Registrable Securities may be assigned without such consent (but only
with all related obligations) with respect to such Registrable Securities (and
any Registrable Securities issued as a dividend or other distribution with
respect to, in exchange for or in replacement of such Registrable Securities) by
such Holder to a transferee of such Registrable Securities; provided
(i) Triangle is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such transferee or assignee and the
Registrable Securities with respect to which such registration rights are being
assigned and (ii) such transferee or assignee agrees in writing to be bound by
and subject to the terms set forth in this Agreement.  Triangle may not assign
its respective rights or obligations hereunder without the prior written consent
of the NGP Parties.

 

(f)                                   Third Party Beneficiaries.  Other than
persons who are Holders pursuant to clause (ii) of the definition thereof, there
are no third party beneficiaries having rights under or with respect to this
Agreement.

 

(g)                                  Execution and Counterparts.  This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
signature delivered by facsimile or electronic mail transmission were the
original thereof.

 

(h)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof.  Each of the Parties  irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in in the Borough of Manhattan in the City of New York and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each Party
anywhere in the world by the same methods as are specified for the giving of
notices under this Agreement.  Each of the Parties irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(i)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

18

--------------------------------------------------------------------------------


 

(j)                                    Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
the subject matter hereof and the matters addressed or governed hereby, whether
oral or written.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NGP TRIANGLE HOLDINGS, LLC

 

 

 

 

By:

NGP Natural Resources X, L.P., its managing member

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

 

 

 

 

NGP NATURAL RESOURCES X, L.P.

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

NGP NATURAL RESOURCES X PARALLEL FUND, L.P.

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------